DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 07 September 2021 in which claims 1, 7, 9, 14 and 19 were amended.
	Claims 1-4, 7-10, 13-16 and 19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections
Applicant’s amendment, filed 07 September 2021, with respect to the objection of claims 1, 7, 9, 10, 14 and 19, has been fully considered and is persuasive. The claims as amended recite “neoandrographolide” as suggested. The objection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103766901, human translation cited in previous Office Action) and further in view of Subramanian et al. (Pharmaceutical Biology, 2008, vol. 46, no. 11, pp. 772-780, cited in previous Office Action), Zhao et al. (Phytochemical Analysis, 2002, vol. 13, pp. 222-227, cited in previous Office Action) and Nair et al. (J. Basic Clin Pharma., 2016, vol. 7, pp. 27-31, cited in previous Office Action).  
	Chen et al. teach a pharmaceutical composition comprising neoandrographolide (claim 1). Chen et al. teach administering 50-150 mg/kg neoandrographolide daily (p.2, Summary of invention, table on page 7 of original document is equivalent to Table 1 on p.23-24 of translation). Chen et al. teach testing the effects of neoandrographolide in a mouse animal model, wherein the neoandrographolide was observed to reduce blood sugar levels (abstract, p.2, Summary of invention, figure 9; p.5, Experimental result). Chen et al. teach the composition further reduced body weight and serum cholesterol (abstract). Chen et al. teach the pharmaceutical composition further comprises fillers, disintegrates and lubricants (i.e. additives, carriers, diluents or excipients), (claims 4-6). Chen et al. teach administering the composition for 10 weeks (p.5). 

Subramanian et al. is concerned with the effects of a 20% v/v ethanol extract of dried leaves of Andrographis paniculata (abstract, and p.773, Plant Preparation). Subramanian et al. teach 500 mg/kg and 1000 mg/kg, p.o. Andrographis paniculata extract exhibited antidiabetic, hypolipidemic and antioxidant properties in adult streptozotocin-nicotinamide type 2 diabetic rats (p.779, fourth paragraph). Subramanian et al. teach Andrographis paniculata contains andrographolide as a major active principle (abstract). Subramanian et al. teach administering 500 mg/kg, p.o. for 21 days of A. paniculata extract to type-2 diabetic rat model. Subramanian et al. teach the 1000 mg/kg extract normalized glutathione (GSH) levels the most in the type 2 diabetic rats, followed by andrographolide at 10 mg/kg and metformin (see Table 2). Subramanian et al. teach 1000 mg/kg extract normalized insulin and glycogen levels the most in the type 2 diabetic rats (Table 3). Subramanian et al. teach treatment with the A. paniculata extract had an antidiabetic effect, as supported by the effects on serum glucose levels, significant reductions in cholesterol, triglyceride, and serum free fatty acid (as a therapeutic option for the treatment of diabetes associated with derangements in lipid metabolism) (p.779, first paragraph). Subramanian et al. teach the extract increased liver glycogen levels, thereby improving glucose homeostasis, and significantly increase all liver antioxidant parameters, including GSH. Subramanian et al. conclude the antidiabetic activity is the result of an extra pancreatic mechanism (p.779, third paragraph). 
Zhao et al. teach isolating andrographolide, deoxyandrographolide, and neoandrographolide from a 40% v/v ethanol extract of Andrographis paniculata. 
Nair et al. teach a formula for translating doses between species and estimating a “starting dose for clinical trials” (abstract). Nair et al. teach the human equivalent dose is calculated by multiplying the animal dose (mg/kg) by the quotient of (animal Km/human Km), see equation 2. 

One having ordinary skill in the art would have known from Zhao et al., that the ethanol extract of A. paniculata of Subramanian contains both andrographolide and neoandrographolide.
One having ordinary skill in the art would have been motivated to administer a composition comprising neoandrographolide to a subject having type 2 diabetes because Chen et al. teach 50-150 mg daily neoandrographolide was effective in reducing blood sugar levels, body weight and serum cholesterol while Subramanian et al. found a neoandrographolide-containing composition (i.e. A. paniculata extract) had both potent hypolipidemic effects, and antidiabetic properties. Subramanian et al. found 500 mg/kg and 1000 mg/kg, p.o. extract normalized insulin and glycogen levels, including GSH levels. The extract reduced serum glucose levels in the type-2 diabetic rat models, and significantly reduced cholesterol, triglycerides and serum free fatty acid. Subramanian et al. expressly teach the extract should be considered as a therapeutic option for treating type 2 diabetes.
The ordinary artisan would have had a reasonable expectation of success because neoandrographolide as the only active ingredient was effective in reducing blood sugar levels in an animal model, and a neoandrographolide-containing composition with other structurally similar active andrographolide derivatives was effective in reducing blood sugar levels in a type 2 diabetic animal model. 
Even if the extract did not contain neoandrographolide, it still would have been obvious to try to use neoandrographolide to treat type 2 diabetes because andrographolide and neoandrographolide are structurally similar, and both lower blood glucose levels. The skilled artisan would have had a reasonable expectation of success in administering neoandrographolide to lower blood glucose levels in a type 2 diabetic patient because the structurally similar andrographolide, did lower blood glucose levels in a type 2 diabetic animal model. The art of record shows they are both structurally similar and functionally similar. 
See MPEP 2144.09, I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”. 
With respect to the dosage, both Chen et al. and Subramanian et al. teach dosages in overlapping ranges with each other. Chen et al. teach administering 50-150 mg/kg neoadrographolide/day, while Subramanian et al. teach administering 500mg/kg or 1,000 mg/kg neoandrographolide-containing composition per day. One having ordinary skill in the art would have routinely optimized the dosage administered based on the kg weight of the animal, and converted it depending on the subject. A 50-150 mg/kg dose of neoandrographolide is equivalent to 4-12 mg/kg human equivalent dose.
As evidenced by Nair et al., human equivalent dose is calculated by multiplying the animal dose (mg/kg) by the quotient of (animal Km/human Km), see equation 2. The value for human Km is 37. The value for animal Km is 3. For example, a 50 mg/kg dose is multiplied by (3/37), which gives 4 mg/kg. 
One having ordinary skill in the art would have routinely optimized the dosage, because the calculation/conversion taught by Nair et al. is intended to estimate “a starting dose for clinical trials”. Furthermore, a dose of 0.5 mg/kg, a dose of 0.625 mg/kg, and 1.25 mg/kg as instantly claimed are close to the 4 mg/kg amount suggested as a starting dose using the equation of Nair. 
See MPEP 2144.05, I, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”. 
See MPEP 2144.05, II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."”. 

The recitation “to lower a fasting blood glucose level” in instant claim 2 is an intended use of the composition. The same rational applies to instant claims 3, 4, 9 and 14-16. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive. 
In argument 1, Applicant argues that Subramanian uses a 20% v/v ethanol extract, and that it may not necessarily contain neoandrographolide as taught by Zhao et al., because Zhao et al. use a 40% v/v ethanol solution to extract neonadrographolide. 
The above argument is not persuasive, because it still would have been obvious to try to use neoandrographolide as the only active ingredient to lower blood sugar in a subject having type 2 diabetes due to the structural similarity of the compounds, and their functional similarity in reducing blood sugar. 
Even if the extract did not contain neoandrographolide, it still would have been obvious to try to use neoandrographolide to treat type 2 diabetes because andrographolide and neoandrographolide are structurally similar, and both lower blood glucose levels. The skilled artisan would have had a reasonable expectation of success in administering neoandrographolide to lower blood glucose levels in a type 2 diabetic patient because the structurally similar andrographolide, did lower blood glucose levels in a type 2 diabetic animal model. The art of record shows they are both structurally similar and functionally similar. Thus, it would have been obvious to try to use neoandrographolide on the same patient population successfully treated with andrographolide. 
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”. 
In argument 2, Applicant contends without experimental evidence, one having ordinary skill in the art cannot easily assert that two different compounds have the same pharmacological activities based on similar structures. 
The above argument is not found persuasive because the art of record teach they both (neoandrographolide, and andrographolide) lower blood sugar in vivo. 

In argument 3, Applicant contends the 50-150 mg/kg dose cited in the Office Action is actually described by Chen as a 50 to 150 mg/day dose for humans.
The above argument is not found persuasive. A review of Table 1 (p.23-24 of translation is equivalent to cited table on p. 7 of original document). shows that low neoandrographolide dose was administered as 50 mg/kg-day to mice, medium dose was 100 mg/kg-day to mice, and high dose was 150 mg/kg-day to mice. Nowhere does Chen teach 50-150 mg/day “for humans”. Thus, converted to a human equivalent dose, the skilled artisan would have been motivated to administer 4 mg/kg neoandrographolide for treating a human. 
Applicant also aver unexpected results because Applicant disclosed the lowest effective dose was found to be 0.5 mg/kg.
The above arguments are not found persuasive. Applicant’s examples have been reviewed, and the only doses tested were 2.5 mg/kg (neoandrographolide low, NeoL), 5.0 mg/kg (neoandrographolide middle, NeoM), and 10 mg/kg neoandrographolide high (NeoH) (see examples 1-5). From this data, the Specification states “Morever, from the current experiment, the minimum effective dose range of 2.5 mg/kg to 10 mg/kg for the three dose groups of Neonandrographolide (NeoL, NeoM, NeoH) are all quite effective. The minimum effective dose that can be predicted by linear extrapolation may range from 0.5 
As previously explained, the calculation/conversion of Nair et al. is designed to give the skilled artisan a “starting dose” when translating doses between species. The skilled artisan would clearly understand to optimize the dosage, because the converted dosage is only a “starting dose”. 
See MPEP 2144.05, II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623